Atkinson, J.
1. It has been held by this court that “ Where two parties entered into a written contract, whereby one of them was to let the other have fifty acres of land, and was to furnish sufficient stock to cultivate it, and the other was to furnish the labor, and they were to divide the crops, if the former failed to furnish the necessary plow-stock and took charge of the crops, in the absence of any allegation of insolvency, there was an ample remedy at law, and a resort to equity was unnecessary.” Nicholson v. Cook, 76 Ga. 24. See also Bussell V. Bishop, 152 Ga. 428 (110 S. E. 174). Applying the principle above stated, the judge did not err in refusing a temporary injunction.

Judgment affirmed.


All the Justices concur.